         Case 3:20-cv-00685-JWD-RLB             Document 11      03/31/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

JERONIMO GOBELLAN PEREZ
                                                                    CIVIL ACTION
VERSUS
                                                                    NO. 20-685-JWD-RLB
SHIPP SHAPE SERVICES, LLC
                                            OPINION

       After independently reviewing the entire record in this case and for the reasons set forth in

the Magistrate Judge's Report (Doc.10) dated March 16, 2021, to which no objection was filed,

       IT IS ORDERED that the plaintiff’s claims against defendant Shipp Shape Services, LLC,

shall be dismissed, without prejudice, for failure to serve

       Judgment shall be entered accordingly.

       Signed in Baton Rouge, Louisiana, on March 31, 2021.

                                                   S
                                         JUDGE JOHN W. deGRAVELLES
                                         UNITED STATES DISTRICT COURT
                                         MIDDLE DISTRICT OF LOUISIANA
